       Case 1:18-cv-00792-DAD-SKO Document 44 Filed 02/18/21 Page 1 of 5


 1
     MARLIN & SALTZMAN, LLP
 2   Stanley D. Saltzman, Esq. (SBN 90058)
     Cody R. Kennedy, Esq. (SBN 296061)
 3   29800 Agoura Road, Suite 210
     Agoura Hills, CA 91301
 4   Telephone: (818) 991-8080
     Facsimile: (818) 991-8081
 5   ssaltzman@marlinsaltzman.com
     ckennedy@marlinsaltzman.com
 6
     Attorneys for Plaintiff MARIBEL TAVARES, et al.
 7
     COZEN O’CONNOR
 8   Jason E. Barsanti (SBN 235807)
     501 W. Broadway, Suite 1610
 9   San Diego, CA 92101
     Telephone: 619-234-1700
10   Facsimile: 619-234-7831
     jbarsanti@cozen.com
11

12   Attorneys for Defendants CARGILL MEAT
     SOLUTIONS CORP. and CARGILL,
13   INCORPORATED
14
                                  UNITED STATES DISTRICT COURT
15
                     EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
16

17   MARIBEL TAVARES, individually, and on        )    CASE NO.: 1:18-CV-00792-DAD-SKO
     behalf of other members of the general public)
18   similarly situated and on behalf of other    )    JOINT STIPULATION TO VACATE
     aggrieved employees pursuant to the California
                                                  )    BRIEFING SCHEDULE PENDING
19   Private Attorneys General Act,               )    MEDIATION; ORDER
                                                  )
20                  Plaintiff,                    )    (Doc. 43)
                                                  )
21   v.                                           )    Magistrate: Sheila K. Oberto
     CARGILL INCORPORATED, an unknown             )    Judge:      Dale A. Drozd
22   business entity; CARGILL MEAT SOLUTIONS )
     CORP, an unknown business entity; and DOES 1 )
23   through 100, inclusive,                      )    Complaint Filed:   April 20, 2018
                                                  )    Removed:           June 8, 2018
24                                                     First Amended
                    Defendants.
                                                       Complaint Filed:   July 12, 2018
25

26
27

28

     JOINT STIPULATION TO VACATE BRIEFING SCHEDULE PENDING MEDIATION; ORDER
                                                                    CASE NO. 1:18-CV-00792-DAD-SKO
       Case 1:18-cv-00792-DAD-SKO Document 44 Filed 02/18/21 Page 2 of 5


 1          Plaintiff Maribel Tavares (“Plaintiff”) and Defendants Cargill Meat Solutions, Corp.
 2   (“CMSC”) and Cargill, Inc. (“Cargill”) (collectively, the “Parties”), by and through their attorneys of
 3   record in this case, stipulate and agree as follows:
 4          WHEREAS, on October 22, 2019, the Court entered an order setting forth various deadlines
 5   regarding Plaintiff’s Class Certification Briefing and related discovery.
 6          WHEREAS, during October of 2019, the Parties also began to meet and confer regarding
 7   potential mediation and resolution of this matter.
 8          WHEREAS, on February 4, 2020, this Court issued a “Standing Order In Light Of Ongoing
 9   Judicial Emergency in The Eastern District Of California” to advise litigants and their counsel of
10   several ongoing temporary procedures put in place to help ease the burdens created by the
11   unprecedented caseload of the six presiding California Eastern District Judges. These temporary
12   procedures created a substantial impact on the instant litigation, including discovery, law and motion
13   matters, and eventual trial. As recognized by the Court, “[t]he emergency procedures announced […]
14   are being implemented reluctantly. They are not, in the undersigned's view, conducive to the fair
15   administration of justice. However, the court has been placed in an untenable position in which it
16   simply has no choice.”
17          WHEREAS, the novel COVID-19 virus, began to spread within the United States during this
18   same timeframe and has continued to have a substantial impact on litigation by adding extraordinary
19   burdens and safety concerns when preparing cases for trial.
20          WHEREAS, throughout these unprecedented developments, the Parties reached an
21   agreement to mediate the matter; however, a mutually agreeable mediator and mediation date had
22   not been selected at that time. The Parties also met and conferred regarding the impact of current
23   events upon the pending discovery and class certification briefing.
24          WHEREAS, on May 22, 2020, the Court continued all class certification and discovery
25   deadlines in light of the Parties reaching a joint agreement to attend private mediation, setting a new
26   schedule.
27          WHEREAS, the Parties were unable to complete mediation within the timeline originally
28   planned due to various complications including the separation of Counsel Tina A. Syring-Petrocchi
                                        -2-
     JOINT STIPULATION TO VACATE BRIEFING SCHEDULE PENDING MEDIATION; ORDER
                                                                           CASE NO. 1:18-CV-00792-DAD-SKO
       Case 1:18-cv-00792-DAD-SKO Document 44 Filed 02/18/21 Page 3 of 5


 1   from Cozen O’Connor, the primary attorney who had been handling mediation meet and confer
 2   efforts on behalf of Defendants, and various scheduling and logistical difficulties arising from the
 3   COVID-19 pandemic.
 4          WHEREAS, the Parties have resumed their meet and confer efforts and were able to secure a
 5   mediation date with esteemed mediator Hon. Carl West (Ret.), on July 26, 2021. The Parties have
 6   confirmed that this is the earliest mediation date available that is available and feasible for all Parties
 7   involved.
 8          WHEREAS, the Parties recognize that, if a settlement is eventually reached, it would have a
 9   substantial positive impact on this Court’s caseload, and would serve to avoid the multitude of
10   contemplated burdens faced by both Parties in preparing this putative class action, encompassing
11   several thousand employees, for trial in the midst of a pandemic.
12          WHEREAS, upon Court approval, the Parties have reached a joint agreement to vacate the
13   currently set scheduling Order (Dkt. No. 42) and to set a joint scheduling conference approximately
14   one-month following the pending mediation session (i.e. August 26, 2021, or as soon after as
15   convenient for the Court) in order to allow for post-mediation negotiations if necessary.
16          WHEREAS, if mediation is successful, the Parties will submit a proposed briefing schedule
17   for the settlement approval and notice process. If mediation is unsuccessful, the Parties will submit a
18   newly proposed briefing schedule re-setting discovery and class certification deadlines to allow
19   further time for the Parties to conduct formal discovery and prepare their respective briefing re Class
20   Certification.
21          IT IS HEREBY STIPULATED, pending this Court’s approval, that the currently set
22   scheduling Order (Dkt. No. 42) shall be vacated, and a joint scheduling conference shall be set
23   August 26, 2021 (one-month post-mediation), or as soon after as may be convenient for the Court.
24

25

26                                           (signatures on next page)
27

28
                                        -3-
     JOINT STIPULATION TO VACATE BRIEFING SCHEDULE PENDING MEDIATION; ORDER
                                                                             CASE NO. 1:18-CV-00792-DAD-SKO
       Case 1:18-cv-00792-DAD-SKO Document 44 Filed 02/18/21 Page 4 of 5


 1   Dated: February 17, 2021                      COZEN O’CONNOR
 2                                                 By: /s/ Jason Barsanti
                                                         Jason Barsanti
 3
                                                         Attorneys for Defendants
 4                                                       Cargill Meat Solutions Corporation
                                                         Cargill, Incorporated
 5
     Dated: February 17, 2021                      MARLIN & SALTZMAN
 6

 7                                                 By: /s/ Cody R. Kennedy
                                                           Stanley D. Saltzman
 8                                                         Cody R. Kennedy
                                                           Attorneys for Plaintiffs
 9

10

11

12

13
                                             Signature Certification
14
            Pursuant to Civil L.R. 5-1(i), I hereby certify that the content of this document is acceptable to
15
     Jason Barsanti, Esq., counsel for Defendants, and that I have obtained Mr. Barsanti’s authorization to
16
     affix his signature to this document.
17
                                                           Respectfully submitted,
18
     Dated: February 17, 2021                               /s/ Cody R. Kennedy
19
                                                           Cody R. Kennedy
20

21

22

23

24

25

26
27

28
                                        -4-
     JOINT STIPULATION TO VACATE BRIEFING SCHEDULE PENDING MEDIATION; ORDER
                                                                           CASE NO. 1:18-CV-00792-DAD-SKO
       Case 1:18-cv-00792-DAD-SKO Document 44 Filed 02/18/21 Page 5 of 5


 1                                                    ORDER
 2            Upon review of the parties’ above stipulation (Doc. 43), and good cause appearing, it is
 3   hereby ORDERED as follows:
 4            1.      The Scheduling Order (Doc. 42) is VACATED; and
 5            2.      The status conference to set further scheduling dates, currently set for September 2,
 6                    2021, is ADVANCED to August 26, 2021, at 9:30 a.m. in Courtroom 7 before
 7                    Magistrate Judge Oberto. Telephonic appearances are approved; all parties appearing
 8                    telephonically shall call (888) 557-8511, access code 6208204# at the date and time for
 9                    the conference. By no later than August 19, 2021, the parties shall file and email to
10                    skoorders@caed.uscourts.gov in MS Word format a report providing (a) a proposed
11                    schedule for class certification motion briefing and (b) an updated status of the case.
12
     IT IS SO ORDERED.
13

14   Dated:        February 18, 2021                                /s/   Sheila K. Oberto             .
15                                                       UNITED STATES MAGISTRATE JUDGE

16

17

18

19
20

21

22

23

24

25

26
27

28
                                        -5-
     JOINT STIPULATION TO VACATE BRIEFING SCHEDULE PENDING MEDIATION; ORDER
                                                                             CASE NO. 1:18-CV-00792-DAD-SKO
